COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00356-CV


RICHARD ALAN JOHNSON                                                 APPELLANT

                                        V.

ELIZABETH MARIE JOHNSON                                                APPELLEE


                                    ------------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On December 7, 2010, we notified appellant that his brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 38.8(a), 42.3. We have not received any response.

      1
       See Tex. R. App. P. 47.4.
      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                            PER CURIAM

PANEL: WALKER, MCCOY, and MEI ER, JJ.

DELIVERED: January 6, 2011




                                    2